Death Opinion













IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





PD-1517-12


GREGORY THORNTON, Appellant

v.


THE STATE OF TEXAS




ON STATE'S PETITION
FOR DISCRETIONARY REVIEW

FROM THE SEVENTH COURT OF APPEALS

LUBBOCK COUNTY



 The opinion was delivered per curiam.

O P I N I O N



 Appellant was convicted of tampering with evidence and sentenced to forty-five
years confinement. On appeal, appellant claimed the evidence was insufficient to support
his conviction. The Court of Appeals agreed, held the evidence insufficient and reversed
the trial court's judgment and entered a judgment of acquittal. Thornton v. State, No. 07-11-0069-CR slip op. (Tex. App.-Amarillo Aug. 7, 2012).
	The State has filed a petition for discretionary review contending, in part, that the
Court of Appeals should have considered whether the evidence was sufficient to support a
conviction for the lesser-included offense of attempted tampering with evidence, and
whether the judgment should be reformed accordingly.
 When the Court of Appeals issued its opinion in this case, it did so without the
benefit of this Court's recent opinion in Bowen v. State, 374 S.W.3d 427 (Tex. Crim.
App. 2012), mandate issued September 24, 2012. Therefore, we vacate the judgment of
the Court of Appeals and remand for that court to consider the effect of Bowen, if any, on
its reasoning and analysis in this case.

DELIVERED: January 9, 2013
DO NOT PUBLISH